--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.3

 
ACXIOM CORPORATION
 
2010 EXECUTIVE OFFICER SEVERANCE POLICY
 


 
SECTION 1
 
PURPOSE
 
The purpose of the Policy is to provide Severance Benefits for the Executive
Officers of the Company.
 


 
SECTION 2
 
DEFINITIONS
 
 As used herein, the following words and phrases shall have the following
meanings:
 
2.1 “Affiliate” shall mean, with respect to any person or entity, any entity
directly or indirectly controlled by, controlling or under common control with
such person or entity.  Notwithstanding the foregoing, for purposes of
determining whether an Executive Officer has had a Separation from Service,
Section 1.409A-1(h)(3) of the Treasury Regulations shall determine whether an
Affiliate is a “service recipient” under Code Section 409A.
 
2.2 “Annual Salary Amount” shall mean a Participant’s annual base salary in
effect on the Termination Date (or in the case of a Change in Control
Termination, if greater, immediately before any reduction in such base salary
giving rise to Good Reason), without reduction for any pre-tax contributions to
benefit plans or state or federal taxes. Base salary does not include bonuses,
commissions, premium pay, cost of living allowances or income from stock
options, stock grants or other incentives.
 
2.3 “Board” shall mean the Board of Directors of the Company.
 
2.4 “Cash Severance Benefit” shall mean any severance benefit paid in cash due
to a Qualifying Separation from Service in accordance with the terms of the
Policy.
 
2.5 “Cause” for termination by the Company of the Participant’s employment shall
mean: (i) the willful failure by Participant to substantially perform his or her
duties or follow the reasonable and lawful instructions of his or her
supervisor; provided, that the Participant will be allowed to cure such failure
within thirty (30) days of delivery to the Participant by the Company of written
demand for performance, which such written demand will specifically identify the
manner in which the Company believes he or she has not substantially performed
his duties; (ii) the engaging by the Participant in willful misconduct, or the
Participant’s gross negligence, that is materially injurious to the Company,
monetarily or otherwise;  (iii) the conviction of, or pleading guilty or nolo
contendere to, any felony or a fraud; or (iv) the Participant’s material breach
of the provisions of this Policy or of any material employment policy of the
Company, which, if curable, is not cured within thirty (30) days of delivery to
the Participant by the Company of written notice thereof.
 
 
 

--------------------------------------------------------------------------------

 
2.6 “Change in Control” shall mean the occurrence during the term of the Policy
of any one of the following events:
 
(i)        An acquisition of any securities of the Company entitled to vote
generally in the election of directors (the “Voting Securities”) by any “person”
(as the term person is used for purposes of Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) immediately after
which such person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of thirty percent (30%) or more of the combined
voting power of the then outstanding Voting Securities; provided, however, that
in determining whether a Change in Control has occurred, Voting Securities that
are acquired in a “Non-Control Acquisition” will not constitute an acquisition
that would cause a Change in Control. A “Non-Control Acquisition” will mean (i)
an acquisition by an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company (a “Subsidiary”), (ii) any
acquisition by or directly from the Company or any Subsidiary, or (iii) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in Section
2.6(iii) below);
 
(ii)       The individuals who, on the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of such board, provided that, any person becoming
a director after the Effective Date and whose election or nomination for
election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board of Directors will be an Incumbent Director; provided
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
the election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any “person”
(such term for purposes of this definition being as defined in Section 3(a)(9)
of the 1934 Act and as used in Section 13(d)(3) and 14(d)(2) of the 1934 Act)
other than the Board of Directors (“Proxy Contest”), including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest,
will be deemed an Incumbent Director; or
 
(iii)      Consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets (a “Sale”) or the acquisition of assets or stock of
another corporation (an “Acquisition”), unless immediately following such
Reorganization, Sale or Acquisition:
 
(A)       The stockholders of the Company immediately before such
Reorganization, Sale or Acquisition, beneficially own, directly or indirectly,
immediately following such Reorganization, Sale or Acquisition, more than fifty
percent (50%) of the combined voting power of the outstanding Voting Securities
of the Company resulting from such Reorganization, Sale or Acquisition
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
or stock either directly or through one or more subsidiaries, the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such Reorganization, Sale or Acquisition;
 
(B)       The individuals who were members of the Incumbent Board immediately
before the execution of the agreement providing for such Reorganization, Sale or
Acquisition constitute at least a majority of the members of the board of
directors of the Surviving Corporation; and
 
(C)       No person (other than the Company, any Subsidiary, any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation or any Subsidiary, or any person who, immediately
before such Reorganization, Sale or Acquisition, had Beneficial Ownership of
thirty percent (30%) or more of the then outstanding Voting Securities), has
Beneficial Ownership of thirty percent (30%) or more of the combined voting
power of the Surviving Corporation’s then outstanding Voting Securities;
 
Any Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in subparts (A), (B) and (C) of this Section 2.6(iii) above will be
deemed to be a “Non-Qualifying Transaction.” Notwithstanding the foregoing, a
“Change in Control” will not be deemed to occur solely because any Person (the
“Subject Person”) acquired Beneficial Ownership of more than the permitted
amount of the outstanding Voting Securities of the Company as a result of the
acquisition of Voting Securities by the Company which, by reducing the number of
Voting Securities outstanding, increased the proportional number of shares
Beneficially Owned by the Subject Person.
 


 
2

--------------------------------------------------------------------------------

 
 
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
Notwithstanding the foregoing, to the extent that (i) any payment under this
Policy is payable solely upon or following the occurrence of a Change in Control
and (ii) such payment is treated as “deferred compensation” for purposes of Code
Section 409A, a Change in Control shall mean a “change in the ownership of the
Company,” a “change in the effective control of the Company,” or a “change in
the ownership of a substantial portion of the assets of the Company” as such
terms are defined in Section 1.409A-3(i)(5) of the Treasury Regulations.
 
2.7 “Change in Control Termination” shall mean a Participant’s Separation from
Service (i) initiated by the Company other than for Cause within the two years
following a Change in Control or (ii) initiated by the Participant for Good
Reason within two years following a Change in Control.
 
2.8 “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
2.9 “Company” shall mean Acxiom Corporation and successors and, when used in
relation to the Participant’s employment includes all wholly owned subsidiaries
of Acxiom Corporation.  For purposes of this Policy, the terms “employ,”
“employee” and “employment” shall be construed to refer to the provision of
services by the Participant to the Company, irrespective of whether the
Participant is classified as an employee of the Company under the Internal
Revenue Code of 1986, as amended, and the regulations promulgated
thereunder.  Notwithstanding the foregoing, for purposes of determining whether
an Executive Officer has had a Separation from Service, Section 1.409A-1(h)(3)
of the Treasury Regulations shall determine whether a subsidiary is a “service
recipient” under Code Section 409A.
 
2.10 “Effective Date” of the Policy is November 9, 2010. 
 
2.11  “Equity Severance Benefit” shall mean any benefit resulting in the vesting
of outstanding non-qualified stock options, restricted stock, restricted stock
units or any other equity award (other than Performance Units) granted by the
Company, due to a Qualifying Separation from Service in accordance with the
terms of the Policy.
 
2.12 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.
 
2.13 “Executive Officer” shall mean as of a particular day, the officers of the
Company designated as executive officers for purposes of Section 16 of the
Securities Exchange Act of 1934 most recently by the Board, other than any
“executive officer” who has an employment agreement with the Company that is in
effect on that day.
 
2.14 “Good Reason” for a Participant’s Separation from Service shall mean the
occurrence (without the Participant’s express written consent) of any one of the
following acts by the Company, or failures by the Company to act, following the
occurrence of a Change in Control:
 
(i) a reduction by the Company in the Participant’s title or position, or a
material reduction by the Company in the Participant’s authority, duties or
responsibilities, or the assignment by the Company to the Participant of any
duties or responsibilities that are materially inconsistent with such title,
position, authority, duties or responsibilities; (ii) a reduction in Annual
Salary Amount; or (iii) the Company’s requiring the Participant to relocate his
office location more than fifty (50) miles from his office location at the time
of the Change in Control. For avoidance of doubt, “Good Reason” will exclude the
death or Permanent Disability of the Participant.
 
Notwithstanding the foregoing, the occurrence of an event that would otherwise
constitute Good Reason hereunder shall cease to be an event constituting Good
Reason if (i) the Participant fails to provide the Company with notice of the
occurrence of any of the foregoing within the ninety-day period immediately
following the occurrence of such event, (ii) the Participant fails to provide
the Company with a period of at least thirty days from the date of such notice
to cure such event prior to providing a Notice of Termination for Good Reason or
(iii) the Termination Date specified in the Notice of Termination delivered to
Company is not within thirty days following the day on which the thirty-day
period set forth in the preceding clause (ii) expires; provided, that the
thirty-day notice period required by clause (ii)  shall end two days prior to
the second anniversary of the Change in Control in the event that the second
anniversary of the Change in Control would occur during such thirty-day period.
 
 
3

--------------------------------------------------------------------------------

 
2.15 “Notice of Termination” shall mean a notice that indicates the specific
provisions in this Policy relied upon as the basis for any Separation from
Service and sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for a Participant’s Separation from Service under the
provision so indicated.  No purported Separation from Service with or without
Cause or for Good Reason shall be effective without a Notice of Termination.
 
2.16 “Participants” shall mean Executive Officers of the Company who meet the
eligibility requirements of Section 3 of the Policy.
 
2.17 “Performance Unit” shall mean any equity incentive awards granted by the
Company to Executive Officers that are earned based upon achievement of
performance measures during a performance period as defined by the accompanying
grant documents.
 
2.18 “Performance Unit Benefit” shall mean any benefits payable for earned or
unearned, unvested Performance Units in accordance with the terms of this
Policy.
 
2.19 “Permanent Disability” shall mean (i) that a Participant is eligible to
receive long-term disability benefits under the disability plan in which the
Participant participates as of the Termination Date, or (ii) if there is no such
plan as of the Termination Date, that the Participant has been substantially
unable to perform his or her duties, services and responsibilities to the
Company, with a reasonable accommodation if necessary, by reason of a physical
or mental infirmity for 180 consecutive days, or for a total of 180 days or more
in any consecutive 360 day period as certified by a physician selected by the
Policy Administrator.
 
2.20 “Policy” shall mean the Acxiom Corporation, Inc. 2010 Executive Severance
Policy as set forth in this document.
 
2.21 “Policy Administrator” shall mean the Compensation Committee of the Board
or other person or group designated by the Company to serve as Policy
Administrator.
 
2.22 “Qualifying Separation from Service” shall mean a Participant’s Separation
from Service that (i) is involuntary and initiated by the Company without Cause
at any time other than during the period specified in the Change in Control
Termination definition; or (ii) meets the definition of a Change in Control
Termination.  For the avoidance of doubt, a Separation from Service will not
constitute a Qualifying Separation from Service and no Severance Benefits shall
be payable to a Participant should the Participant’s Separation from Service be
(a) initiated by the Company for Cause, (b) by reason of Permanent Disability,
(c) by reason of the Participant’s death, or (d) initiated by the Participant;
provided, however, that in the case of a Change in Control Termination, a
Separation from Service initiated by the Participant for Good Reason will be
considered a Qualifying Separation from Service.
 
 
4

--------------------------------------------------------------------------------

 
2.23 “Release of Claims” shall mean the agreement that a Participant must
execute in order to receive Severance Benefits under the Policy, which shall be
approved by the Policy Administrator and shall contain, among such other terms
and conditions determined by the Policy Administrator, typical post separation
terms and a mutual general release of: (i) all claims that the Participant may
have against the Company and any of its Affiliates relating to the employment
and termination of employment of the Participant, including, but not limited to,
any claims for bonus payments pursuant to the Company’s bonus plan or otherwise
and (ii) all claims that the Company and any of its Affiliates may have against
the Participant relating to the employment and termination of employment of the
Participant, excluding any claim arising from Participant’s contractual
obligations or restrictions (whether contained herein, in equity grant
agreements, or elsewhere) that are intended to extend beyond the termination of
employment (including, but not limited to, non-competition, non-solicitation,
confidentiality and clawback provisions) and any matters relating to a violation
of law or that could otherwise result in Company liability.  The Release of
Claims will also contain an agreement by the Participant to be bound by the
terms of Section 4.5 hereof.
 
2.24 “Separation from Service” shall mean an Executive Officer’s cessation of
services to the Company and/or its Affiliates.  For purposes of this Policy, an
Executive Officer is treated as continuing in employment with the Company while
the Executive Officer is on military leave, sick leave, or other bona fide leave
of absence if the period of such leave does not exceed six months, or if longer,
so long as the Executive Officer retains a right to reemployment with the
Company under an applicable statute or by contract.  A leave of absence shall
constitute a bona fide leave of absence only if there is (i), to the extent
applicable, a right to reemployment under an applicable statute or by contract
or (ii) a reasonable expectation an Executive Officer will return to perform
services for the Company following such leave.  For purposes of this Policy and
the application of Section 409A, if the period of leave exceeds six months and
an Executive Officer does not retain a right to reemployment under an applicable
statute or by contract, the Executive Officer will be deemed to have a
Separation from Service on the first date immediately following such six-month
period.  For purposes of this Policy, an Executive Officer shall be deemed to
have experienced a Separation from Service on any date that it is reasonably
anticipated that the Executive Officer would perform no further services or that
the Executive Officer’s level of bona fide services performed for the Company
will decrease to a level equal to twenty percent or less of the average level of
services rendered by the Executive Officer during the thirty-six-month period
ending on such date or the full period of services rendered by the Executive
Officer for the Company if the Executive Officer has been providing services to
the Company for less than thirty-six months as of such date.  Whether a
Separation from Service has occurred will be determined in accordance with
Treasury Regulation 1.409A-1(h), or any successor thereto.
 
2.25 “Severance Benefits” shall mean one or more of the following as provided by
the Policy following a Qualifying Separation from Service:  (i) Cash Severance
Benefit, (ii) Equity Severance Benefit or (iii) Performance Unit Benefit.
 
2.26 “Severance Delay Period” shall mean the period beginning on the Termination
Date and ending on the thirtieth day thereafter.  Notwithstanding the foregoing,
in the event that the Participant's Separation from Service occurs in connection
with an exit incentive program or other employment termination program offered
to a group or class of employees, as defined under the Older Worker Benefit
Protection Act, 29 U.S.C. Section 626, the Severance Delay Period shall mean the
period beginning on the Termination Date and ending on the sixtieth day
thereafter.
 
2.27 “Termination Date” shall mean the date of a Participant’s Separation from
Service with the Company as determined in accordance with Section 5.
 
 
5

--------------------------------------------------------------------------------

 
 
 
SECTION 3
 
ELIGIBILITY
 
3.1 Commencement of Participation. Each Executive Officer shall automatically be
a Participant in the Policy as of the Effective Date. Each individual who is
designated by the Board as an Executive Officer following the Effective Date
shall automatically be a Participant in the Policy as of the date of such
designation.  As a condition to any Executive Officer’s participation in the
Policy he or she must acknowledge termination of any other employment agreements
or severance arrangements with the Company.  Additionally, the Policy
Administrator may require as a condition of participation or continued
participation that any Participant execute documents agreeing to be bound by any
clawback policy adopted by the Board from time to time.
 
3.2 Duration of Participation.
 
(a) A Participant shall cease to be a Participant if he or she ceases to be an
Executive Officer. To avoid any doubt, the Board shall have full discretion to
add or remove Executive Officers.
 
(b) A Participant entitled to Severance Benefits under the terms of this Policy
shall remain a Participant in the Policy until the full amount of the Severance
Benefits have been paid to him or her, subject to the Restrictions provided in
Section 4.5.
 
3.3 Eligibility for Severance Benefits.
 
(a) Subject to Section 3.3(b), a Participant shall be entitled to receive
Severance Benefits from the Company as specified in Section 4.
 
(b) No Severance Benefits will be provided to a Participant unless the
Participant has properly executed and delivered to the Company a Release of
Claims and that Release of Claims has become irrevocable as provided therein
prior to the expiration of the Severance Delay Period.  Such Release of Claims
shall not be accepted by the Company unless it is executed on or after the
Participant’s Termination Date.
 
(c) Subject to Section 1.409A – 1(h)(3) of the Treasury Regulations, for
purposes of determining a Participant’s and the Company’s rights and obligations
under the Policy, the transfer of employment of a Participant from the Company
to one of its Affiliates, or from such an Affiliate to the Company, in each case
whether before or after the Change in Control, shall not constitute a Separation
from Service for purposes of the Policy.
 
(d)  To the extent consistent with Code Section 409A, a participant is not
entitled to any Severance Benefits if his or her employment is terminated by the
Company in connection with a sale, divestiture, or other disposition of all or a
portion of the stock or assets of the Company or any of its Affiliates that does
not constitute a Change in Control (a “Transaction”) if: (i) the Participant is
offered a position with the counterparty to the Transaction (or an Affiliate of
such counterparty); and (ii) the Policy Administrator determines that the cash
compensation to be provided to the Participant in such position is comparable to
the Participant’s then current cash compensation. For clarification purposes,
this Section 3.3(d) is intended solely to limit, and not to expand, the benefits
provided for elsewhere in this Policy.
 
3.4 Death of a Participant.
 
If a Participant whose employment terminates in a Qualifying Separation from
Service dies after his or her Termination Date but before the Participant
receives the Severance Benefits to which he or she is entitled, the payment will
be made to the Participant’s surviving spouse or, if the Participant does not
have a surviving spouse, to the Participant’s estate;  provided, however,  that
no Severance Benefit will be paid pursuant to this Section 3.4 unless the
surviving spouse or the executor of the Participant’s estate, or any or all of
the foregoing, upon the request of the Policy Administrator, properly execute
and deliver to the Company a Release of Claims on behalf of the Participant that
has become irrevocable as provided therein prior to the expiration of the
Severance Delay Period.
 

 
6 

--------------------------------------------------------------------------------

 



SECTION 4
 
BENEFITS
 
4.1 Qualifying Separation from Service Other Than a Change in Control
Termination.
 
(a) In the event a Participant has a Qualifying Separation from Service other
than a Change in Control Termination, and the Policy Administrator determines
that he or she is entitled to a Cash Severance Benefit, such Participant will be
eligible to receive a Cash Severance Benefit in an amount equal to such
Participant’s Annual Salary Amount.
 
(b)  Notwithstanding anything contained in any equity plan or grant documents,
in the event Participant has a Qualifying Separation from Service other than a
Change in Control Termination, and the Policy Administrator determines that he
or she is entitled to a Performance Unit Benefit, such Participant will be
eligible to receive: (i) the number of Performance Units, if any, that were
earned during a completed performance period but remain unvested, multiplied by
a fraction, the numerator of which is the full number of calendar months that
elapsed between the beginning of the performance period and the Termination Date
and the denominator of which is the number of months between the beginning of
the performance period and when the award would fully vest and no longer be
subject to forfeiture; (ii) the number of  Performance Units, if any, for
performance periods that are ongoing as of the Termination Date and for which at
least one-year of the performance period has elapsed as of the Termination Date,
multiplied by a fraction, the numerator of which is the full number of calendar
months that elapsed between the beginning of the performance period and the
Termination Date and the denominator of which is the number of months between
the beginning of the performance period and when the award would fully vest and
no longer be subject to forfeiture, with the settlement of such performance
units to occur after the completion of the applicable performance period based
upon the Company’s actual performance as determined following the completion of
the applicable performance periods in accordance with the terms of the
Performance Unit grant documents.
 
4.2 Change in Control and Performance Unit Benefit.
 
In the event of a Change in Control, whether or not accompanied by a Qualifying
Separation from Service, if the Policy Administrator determines that a
Participant is entitled to a Performance Unit Benefit, a Participant shall earn
and become 100% vested in a prorated portion of any Performance Units for
performance periods that are ongoing as of the Change in Control and for which
at least one-year of the performance period has elapsed as of the Change in
Control as calculated pursuant to the following sentence, notwithstanding
anything contrary in any equity incentive plan or agreement, including without
limitation, the 2005 Equity Plan or the related award agreements. The amount of
the prorated Performance Units will be determined in accordance with the terms
of the Performance Unit grant documents based upon the Company’s performance as
of the date of the Change in Control as if the performance period had been
completed, and then multiplied by a fraction, the numerator of which is the full
number of calendar months that have elapsed since the beginning of the
performance period and the denominator of which is the number of months between
the beginning of the performance period and when the award would fully vest and
no longer be subject to forfeiture. Additionally, in the event of a Change in
Control, whether or not accompanied by a Qualifying Separation from Service, if
the Policy Administrator determines that a Participant is entitled to a
Performance Unit Benefit, a Participant shall become 100% vested in a prorated
portion of Performance Units that were earned during a completed performance
period but remain unvested as calculated pursuant to the following sentence,
notwithstanding anything to the contrary in any equity incentive plan or
agreement, including without limitation, the 2005 Equity Plan, or the related
award agreements.  The amount of prorated Performance Units will be determined
based upon the number of Performance Units, if any, that were earned during the
completed performance period but remain unvested, and then multiplied by a
fraction, the numerator of which is the full number of calendar months that have
elapsed since the beginning of the performance period and the denominator of
which is the number of months between the beginning of the performance period
and when the award would fully vest and no longer be subject to forfeiture.
 
 
7

--------------------------------------------------------------------------------

 
4.3 Change in Control Termination.
 
(a) In the event of a Change in Control Termination, if the Policy Administrator
determines that a Participant is entitled to a Cash Severance Benefit, such
Participant will be eligible to receive an amount of cash equal to one and one
half times such Participant’s Annual Salary Amount.  Notwithstanding the
forgoing, any reduction in the Annual Salary Amount taken by the Company or any
of its Affiliates that (i) forms a basis of a Participant’s Separation from
Service for Good Reason or (ii) is taken following the provision of a Notice of
Termination and would constitute Good Reason shall be disregarded in calculating
the payments and benefits to be provided pursuant to this Section 4.3.
 
 (b) In the event of a Change in Control Termination, if the Policy
Administrator determines that a Participant is entitled to an Equity Severance
Benefit, then a Participant’s unvested outstanding non-qualified stock options,
restricted stock, restricted stock units and any other equity awards (other than
Performance Units) granted prior to the date of the Change in Control and
outstanding as of the Termination Date (“Stock Awards”) shall vest,
notwithstanding anything to the contrary in any equity incentive plan or
agreement, including without limitation, the 2005 Equity Plan, or the related
award agreements.  Stock Awards shall include any awards covering the securities
of a successor company and any rights to cash of an equivalent value (as of the
Change in Control) substituted for equity awards of the Company.
 
4.4 Form and Time of Payment
 
(a) In the Event of a Qualifying Separation from Service other than a Change in
Control Termination, the Cash Severance Benefit shall be paid in twenty-four
semi-monthly payments in accordance with the Company’s normal payroll cycle,
less any applicable state and federal taxes required to be withheld, with such
payments commencing on the normal payroll cycle occurring immediately
following  the expiration of the Severance Delay Period.  As a condition to
receiving such payments, the Participant must execute the Release of Claims and
let expire any period during which the Participant may revoke such Release of
Claims pursuant to the terms of the Release of Claims prior to the expiration of
the Severance Delay Period.
 
(b) In the Event of a Qualifying Separation from Service other than a Change in
Control Termination, payment of any Performance Unit Benefit in accordance with
Section 4.1(b)(i) shall be processed within thirty (30) days following the
expiration of the Severance Delay Period, and any payment of any Performance
Unit Benefit in accordance with Section 4.1(b)(ii) will be made as soon as
administratively practicable after the end of the performance period stated in
the applicable grant documents and at the time the Participant would have
received payment had the Participant remained employed.  As a condition to
receiving such benefits, the Participant must execute the Release of Claims and
let expire any period during which the Participant may revoke such Release of
Claims pursuant to the terms of the Release of Claims prior to the expiration of
the Severance Delay Period.
 
(c) In the event of a Change in Control only, payment of any Performance Unit
Benefit in accordance with Section 4.2 shall be processed within thirty (30)
days after the Change in Control.
 
(d) In the event of a Change in Control Termination only, any Cash Severance
Benefit shall be paid in a lump sum, less any applicable state and federal taxes
required to be withheld, on the normal payroll cycle occurring immediately
following the expiration of the Severance Delay Period.  As a condition to
receiving such payments, the Participant must execute the Release of Claims and
let expire any period during which the Participant may revoke such Release of
Claims pursuant to the terms of the Release of Claims prior to the expiration of
the Severance Delay Period.
 
 
8

--------------------------------------------------------------------------------

 
(e) In the event of a Change in Control Termination only, any Equity Severance
Benefit shall be processed within thirty (30) days following the expiration of
the Severance Delay Period.  As a condition to receiving such Equity Severance
Benefit, the Participant must execute the Release of Claims and let expire any
period during which the Participant may revoke such Release of Claims pursuant
to the terms of the Release of Claims prior to the expiration of the Severance
Delay Period.
 
(f) It is intended that (i) each payment or installment of payments provided
under this Policy is a separate “payment” for purposes of Code Section 409A and
(ii) that the payments satisfy, to the greatest extent possible, the exemptions
from the application of Code Section 409A including those exceptions provided
under Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two year exception), and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation
pay).  Notwithstanding anything to the contrary in this Policy, if the Company
determines (i) that on the date of an Executive Officer’s Separation from
Service or at such other time that the Company determines to be relevant, the
Executive Officer is a “specified employee” (as such term is defined under
Treasury Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to
be provided to the Executive Officer pursuant to this Policy are or may become
subject to the additional tax under Code Section 409A(1)(B) or any other taxes
or penalties under Code Section 409A (“Section 409A Taxes”) if provided at the
time otherwise required under this Policy, then such payments shall be delayed
until the date that is six months after the date of the Executive Officer’s
Separation from Service with the Company, or if earlier, the Executive Officer’s
death.  Any payments delayed pursuant to this Section 4.4(f) shall be made in a
lump sum on the first day of the seventh month following the Executive Officer’s
Separation from Service or, if earlier, the Executive Officer’s death and any
remaining payments shall be made in accordance with the Policy.
 
4.5 Benefits Conditional
 
(a) Anything in this Policy to the contrary notwithstanding, all payments and
benefits for each Participant eligible according to Sections 4.1, 4.2 and 4.3
are conditional upon such Participant’s compliance with the Restrictions on
Competitive Employment and Restrictions Against Solicitation and Inducement
described below (collectively the “Restrictions”). Until such Restrictions are
completely satisfied, the Participant shall be a constructive trustee of such
payments and benefits and shall return them to the Company promptly if he/she
violates any aspect of such Restrictions.
 
(b) During employment, and for a period of 12 months following a Qualifying
Separation from Service, the Participant will not (as an individual, principal,
agent, employee, consultant, director or otherwise), directly or indirectly in
any territory in which the Company and/or any of its Affiliates does business
and/or markets its products and services, engage in activities competitive with,
nor render services to any firm or business engaged or about to become engaged
in the Business of the Company (collectively, “Restrictions on Competitive
Employment”). The Business of the Company includes, but is not limited to,
information management products, marketing solutions and other services related
to customer acquisition, growth and retention, including data collection, data
integration technology and services, database services, information technology
outsourcing, consulting and analytics services and consumer privacy products and
services, or any other significant business in which the Company or any of its
subsidiaries is engaged in, in each case where such products or services are
competitive with products or services offered by the Company or any of its
subsidiaries that constitute more than five percent (5%) of the Company’s
revenues in any of its eight (8) preceding fiscal quarters. In addition, the
Participant will not have an equity interest in any such firm or business other
than as a 1% or less shareholder of a public corporation.
 
 
9

--------------------------------------------------------------------------------

 
(c) During employment and for a period of 12 months following a Qualifying
Separation from Service, the Participant will not, directly or indirectly, on
the Participant’s own behalf or on behalf of any other person or entity, do any
of the following (collectively, “Restrictions Against Solicitation and
Inducement”): (i) solicit or contact any customer or targeted potential customer
of the Company and/or its Affiliates upon whom he/she called or solicited or
with whom he/she became acquainted after commencement of employment with the
Company and/or its Affiliates; (ii) induce or attempt to induce, any employees,
agents or consultants of the Company and/or its Affiliates to do anything from
which he or she is restricted by reason of this Policy or any agreement between
the Participant and the Company that restricts the Participant against
solicitation or inducement; (iii) offer or aid others to offer employment to,
otherwise solicit the services of, or solicit to terminate their employment or
agency with the Company any employees, agents, or consultants of the Company
and/or its Affiliates; or (iv) provide services to any customer, solicit any
vendor or supplier of the Company for the purpose of either providing products
or services to do a business competitive with the Company, or otherwise
interfere with or disrupt or attempt to disrupt any contractual or potential
contractual relationship between any customer, vendor or supplier and the
Company and/or its Affiliates.
 
(d) The Restrictions applicable to Participants are effective for the time
stated in this Policy and do not affect and are not affected by any other
similar restrictions that may apply or may in the future apply to such
Participant pursuant to any other plan, agreement or other arrangement.   Any
other similar obligations under other agreements, including the Associate
Agreement and any Equity grant agreements, entered into between a Participant
and Company shall remain in effect and the Participant shall remain bound by the
terms of this Policy as well as such other agreements or obligations.
Furthermore, the Release of Claims will contain the restrictions and covenants
contained in this Section 4.5 (modified if necessary to comply with appropriate
state law) and a provision that the restrictions and covenants contained in this
Policy and the Release of Claims are reasonable and necessary to protect the
legitimate interests of the Company and that the services rendered by the
Participant were of a special, unique and extraordinary character. The Release
of Claims will also contain a provision that the Company will be entitled to
injunctive relief, which entails that (i) it would be difficult to replace the
Participant’s services; (ii) the Company would suffer irreparable harm that
would not be adequately compensated by monetary damages and (iii) the remedy at
law for any breach of any of the restrictions and covenants contained in this
Policy and the Release of Claims may be inadequate. The Participant will further
agree and acknowledge in the Release of Claims that the Company will be
entitled, in addition to any remedy at law or in equity, to obtain preliminary
and permanent injunctive relief and specific performance for any actual or
threatened violation of any of the restrictive covenants contained in this
Policy and the Release of Claims. This provision with respect to injunctive
relief will not, however, diminish the right to claim and recover damages, or to
seek and obtain any other relief available to it at law or in equity, in
addition to injunctive relief.
 
(e) Notwithstanding anything contained herein, any amounts paid or payable to a
Participant pursuant to this Policy or otherwise by the Company, including any
equity compensation granted to the Participant, may be subject to forfeiture or
repayment to the Company pursuant to any clawback policy as adopted by the
Board  from time to time and applicable to Executive Officers of the Company to
the extent permitted by Code Section 409A, and Participant will be bound by any
such policy while an Executive Officer and will agree to continue to be bound in
the Release of Claims.
 
4.6 Exclusive Payments; No Mitigation
 
Severance Benefits under this Policy are not intended to duplicate benefits such
as (i) workers’ compensation wage replacement benefits, disability benefits, and
pay-in-lieu-of-notice, (ii) severance pay, or similar benefits under other
benefit plans, severance programs or agreements, or employment contracts, or
(iii) applicable laws, such as the WARN Act. Should such other benefits be
payable, a Participant’s benefits under this Policy will be reduced accordingly
or, alternatively, benefits previously paid under this Policy will be treated as
having been paid to satisfy such other benefit obligations in either case to the
extent permitted by Code Section 409A.  In either case, the Policy Administrator
will determine how to apply this provision and may override other provisions in
this Policy in doing so.
 
 
10

--------------------------------------------------------------------------------

 
SECTION 5
 
TERMINATION OF EMPLOYMENT
 
5.1 Written Notice Required. Any purported Separation from Service for Cause,
without Cause or for Good Reason, whether by the Company or by the Participant,
shall be communicated by written Notice of Termination to the other.
 
5.2 Termination Date. In the case of the Participant’s death, the Participant’s
Termination Date shall be his or her date of death.  In the case of Permanent
Disability, the Termination Date shall be the date established by Company
according to standard policy and procedure.  In all other cases, the
Participant’s Termination Date shall be the date specified in the Notice of
Termination; provided however, that upon a Participant’s Separation from Service
for Good Reason, the date specified in the Notice of Termination must comply
with the provisions of Section 2.14.
 
  
 
SECTION 6
 
EFFECT OF SECTIONS 280G AND 4999 OF THE CODE
 
Notwithstanding anything contained in this Policy to the contrary, if any
payment or benefit a Participant would receive from the Company pursuant to the
Policy or otherwise ("Payment") would (i) constitute a "parachute payment"
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the "Excise
Tax"), then the Payment will be equal to the Reduced Amount (defined
below).  The "Reduced Amount" will be either (1) the largest portion of the
Payment that would result in no portion of the Payment (after reduction) being
subject to the Excise Tax or (2) the entire Payment, whichever amount after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes), results in the
Participant’s receipt, on an after-tax basis, of the greatest amount of the
Payment.  If a reduction in the Payment is to be made so that the Payment equals
the Reduced Amount, (x) the Payment will be paid only to the extent permitted
under the Reduced Amount alternative, and the Participant will have no rights to
an additional payments and/or benefits constituting the Payment.  In no event
will the Company or any stockholder be liable to a Participant for any amounts
not paid as a result of the operation of this Section 6.  No portion of any
Payment shall be taken into account which in the opinion of tax counsel does not
constitute a “parachute payment” within the meaning of Code Section 280G(b)(2),
including by reason of Code Section 280G(b)(4)(A).
 
To the extent permitted by Code Section 409A, unless Participant shall have
given prior written notice specifying a different order to the Company to
effectuate the Reduced Amount, the Company shall reduce or eliminate the
Payments by (i) first reducing or eliminating those payments or benefits which
are payable in cash and (ii) then reducing or eliminating non-cash payments, in
each case in reverse order beginning with payments or benefits which are to be
paid the furthest in time from the Change in Control. Any notice given by
Participant pursuant to the preceding sentence shall take precedence over the
provisions of any other plan, arrangement or agreement governing Participant’s
rights and entitlements to any benefits or compensation. 
 
 
11

--------------------------------------------------------------------------------

 


 
 
SECTION 7
 
SUCCESSORS TO COMPANY
 
This Policy shall bind any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, in the same manner and to the same extent that the
Company would be obligated under this Policy if no succession had taken place.
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Policy, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the obligations of the Company under this Policy, in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.
 
 
 
SECTION 8
 
DURATION, AMENDMENT AND PLAN TERMINATION
 
8.1 Duration. This Policy shall continue in effect until terminated in
accordance with Section 8.2. If a Change in Control occurs, this Policy shall
continue in full force and effect and shall not terminate or expire until after
all Participants who have become or may become entitled as a result of the
Change in Control to Equity Severance Benefits, Performance Unit Benefits and/or
Cash Severance Benefits hereunder shall have received such payments in full.
 
8.2 Amendment and Termination. Prior to a Change in Control, the Policy may be
amended or modified in any respect, and may be terminated, in any such case by
the Committee or the Board; provided, however, that no such amendment,
modification or termination that would adversely affect the benefits or
protections hereunder of any individual who is a Participant as of the date such
amendment, modification or termination is adopted shall be effective (i) as to a
Participant for whom a Qualifying Separation from Service of the Participant has
already occurred; (ii) if a Change in Control occurs within one year after such
adoption; or (iii) from or after the occurrence of a Change in Control and for
twenty-seven (27) months thereafter.  Any attempted amendment, modification or
termination within one year prior to a Change in Control that would adversely
affect the benefits or protections hereunder will be null and void ab initio as
it relates to all such individuals who were Participants prior to such adoption
(it being understood, however, that the hiring, termination of employment,
promotion or demotion of any employee of the Company or any of its Affiliates
prior to a Change in Control shall not be construed to be an amendment,
modification or termination of the Policy).  Any amendment, modification or
termination that accelerates the payment of any benefit hereunder shall be
deemed to not adversely affect the benefits or protections hereunder of any
individual.
 
8.3 Form of Amendment. The form of any amendment or termination of the Policy in
accordance with Section 8.2 hereof shall be a written instrument approved by the
Committee or the Board certifying that the amendment or termination has been
approved by the Committee or the Board, respectively.
 
 
 
 
12

--------------------------------------------------------------------------------

 
SECTION 9
 
MISCELLANEOUS
 
 9.1 Administration.
 
(a) The Policy will be interpreted by the Policy Administrator in accordance
with the terms of the Policy and their intended meanings. The Policy
Administrator shall have the discretion, in his or her sole judgment, to
(i) make any findings of fact needed in the administration of the Policy,
(ii) interpret or construe ambiguous, unclear or implied (but omitted) terms,
(iii) establish rules and regulations for administering the Policy and (iv) take
such other action as he or she deems necessary or appropriate. The validity of
any such action or determination by the Policy Administrator will not be given
de novo review if challenged in court, by arbitration or any other forum and
will be upheld unless clearly arbitrary or capricious. All actions and all
determinations made in good faith by the Policy Administrator shall be final,
binding and conclusive upon all persons claiming any interest in or under the
Policy. Benefits under the Policy will be paid only if the Policy Administrator
decides in his or her discretion that a claimant is entitled to them.
 
(b) The Policy Administrator shall establish a claims procedure in accordance
with ERISA and shall set forth such claims procedure in the summary plan
description of the Policy.
 
 9.2 Employment Status. This Policy does not constitute a contract of employment
or impose on Company any obligation to: (a) retain any Participant as an
employee or maintain any compensation level (except as otherwise provided
herein), (b) not change the status of any Participant’s employment, (c) not
change any employment policies of the Company, or (d) not change or continue the
status of any Participant’s employment as an Executive Officer.
 
 9.3 Withholding of Taxes. The Company shall withhold from any amounts payable
under this Policy all federal, state, local or other taxes that are legally
required to be withheld.
 
 9.4 No Effect on Other Benefits. Equity Severance Benefits, Performance Unit
Benefits and Cash Severance Benefits shall not be counted as compensation for
purposes of determining benefits under other benefit plans, programs, policies
and agreements, except as required by law or to the extent expressly provided
therein or herein.
 
 9.5 Validity and Severability. The invalidity or unenforceability of any
provision of the Policy shall not affect the validity or enforceability of any
other provision of the Policy, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
 9.6 Settlement of Claims. The Company’s obligation to make the payments
provided for in this Policy and otherwise to perform its obligations hereunder
shall not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, defense, recoupment, or other right which the Company may
have against a Participant or others except as may be specifically permitted by
Code Section 409A.
 
 9.7 Unfunded Obligation. All Equity Severance Benefits, Performance Unit
Benefits and Cash Severance Benefits provided under this Policy shall constitute
an unfunded obligation of the Company.  Cash payments shall be made, as due,
from the general funds of the Company. This Policy shall constitute solely an
unsecured promise by the Company to provide such benefits to Participants to the
extent provided herein. This Policy does not provide the substantive benefits
under such other employee benefit plans, and nothing in this Policy shall
restrict the Company’s ability to amend, modify or terminate such other employee
benefit plans (whether before or after a Change in Control (but subject to
Section 2.14 following a Change in Control)).
 
 
13

--------------------------------------------------------------------------------

 
 9.8 Governing Law. It is intended that the Policy be an “employee welfare
benefit plan” within the meaning of Section 3(1) of ERISA, and the Policy shall
be administered in a manner consistent with such intent. The Policy and all
rights thereunder shall be governed and construed in accordance with ERISA and,
to the extent not preempted by federal law, with the laws of the state of
Arkansas, wherein venue shall lie for any dispute arising hereunder.  In
addition, this Policy shall only cover certain employees of the Company who are
members of a “select group” of management or highly compensated employees within
the meaning of Section 201(2), 301(a)(3), and 401(a)(1) of ERISA.  The Company
shall have the authority to take any and all actions necessary or desirable in
order for the Policy to satisfy the requirements set forth in ERISA and the
regulations thereunder applicable to plans maintained for employees who are
members of a select group of management or highly compensated employees.  This
Policy shall also be subject to all applicable non-U.S. laws as to Participants
employed by subsidiaries of the Company located outside of the United States.
Without limiting the generality of this Section 9.9, it is intended that the
Policy comply and be interpreted in accordance with Section 409A of the Code,
and, the Board shall, as necessary, adopt such conforming amendments as are
necessary to comply with Section 409A of the Code without reducing the Equity
Severance Benefits, Performance Unit Benefits or Cash Severance Benefits due to
Participants hereunder.  Notwithstanding any other provision of this Policy, to
the extent applicable, any amendment, modification or termination of the Policy,
and the acceleration of any payments hereunder in connection thereto, shall be
made in accordance with Code Section 409A and the Treasury Regulations
promulgated thereunder, including Treasury Regulation 1.409A-3(j)(4)(ix).
 
 9.9 Assignment. This Policy shall inure to the benefit of and shall be
enforceable by a Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. A
Participant’s rights under this Policy shall not otherwise be transferable or
subject to lien or attachment.
 
 9.10 Enforcement. This Policy is intended to constitute an enforceable contract
between the Company and each Participant subject to the terms hereof.
 
 
14
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


